         Case 1:19-cr-00838-PAE Document 46 Filed 01/12/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     January 12, 2021
BY ECF

The Honorable Paul A. Engelmayer
United States District Court Judge
40 Foley Square
New York, NY 10007

       Re:     United States v. Amit Agarwal,
               No. 19 Cr. 838 (PAE)

Dear Judge Engelmayer:

       We write respectfully to request that the conference presently scheduled for January 14,
2021 be adjourned until early February to allow the parties additional time to complete their
discussions regarding a disposition of this matter. The parties’ discussions to resolve the case are
ongoing. In the event the Court grants this application, the Government further requests an
exclusion of time, pursuant to 18 U.S.C. § 3161(h)(7)(A) to permit the parties to continue their
discussions regarding a disposition. The defense consents to this request.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: _____________________________
                                              Cecilia E. Vogel
                                              Tara M. La Morte
                                              Assistant United States Attorney
                                              (212) 637-1084/1041


cc: Peter Skinner, Esq. and Brendan Quigley, Esq. (by ECF)
